Citation Nr: 1128439	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-34 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include hypothyroidism and nonmalignant thyroid nodular disease, to included as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1955 to October 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the above-referenced claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran claims that he currently has a thyroid disorder that is related to in-service exposure to ionizing radiation.  Specifically, he claims that he was exposed to radiation due to his participation in atomic bomb testing activities located in Mercury, Nevada in 1957 and 1958.  According to the Veteran, he developed his current thyroid condition following his separation due to this in-service exposure.

The Board notes that service connection for a disorder that is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d 1239 (Fed. Cir. 1997).  First, there are certain types of diseases that will be presumptively service-connected for radiation-exposed Veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  (The Board notes that hypothyroidism and nonmalignant thyroid nodular disease are not found on the list of presumptive diseases within 38 C.F.R. § 3.309(d)).  Second, 38 C.F.R. § 3.311(b) includes a list of radiogenic diseases that will be service connected, provided that certain conditions specified in that regulation are met.  (Here, the Board notes that nonmalignant thyroid nodular disease is listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2)).  Additionally, under 38 C.F.R. § 3.311(b)(4) other diseases may be considered under this provision provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  Third, direct service connection can be established by showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.311(b), when a Veteran is shown to have been exposed to ionizing radiation, and the Veteran subsequently developed a radiogenic disease, and such disease first became manifest five years or more after exposure to radiation, the claim must be referred to the Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits may request an advisory medical opinion from the Under Secretary for Health. 38 C.F.R. § 3.311(c).  After referring to the factors listed under 38 C.F.R. § 3.311(e), the Under Secretary for Benefits must determine the likelihood that the Veteran's exposure to radiation in service resulted in his radiogenic disease.  38 C.F.R. § 3.311(c).

In this case, the Veteran's exposure to radiation during his military service is confirmed by his service personnel records.  In July 2007, the Defense Threat Reduction Agency (DTRA) confirmed that the Veteran participated in Operation PLUMBOB and provided a dose estimate of the Veteran's in-service exposure to radiation.

The record also reflects that after service, the Veteran has been diagnosed with a thyroid disorder.  However, it is unclear as to the exact nature of the Veteran's current condition.  More specifically, the medical evidence dated as early as July 2001 reflects that the Veteran has been diagnosed with hypothyroidism.  Additionally, an August 2002 letter from the Chief of Staff of a VA medical facility shows that the Veteran underwent an examination and was found to have nonmalignant thyroid nodular disease.  However, the clinical findings associated with this diagnosis have not been associated with the claims file.  Thus, it is unclear whether the Veteran currently has nonmalignant thyroid nodular disease, which is a recognized radiogenic disease under 38 C.F.R. § 3.311(b)(2), or whether he has hypothyroidism, a non-presumptive disorder.  

The Board notes that, to date, the Veteran has not been afforded an examination with respect to his claim.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As explained above, the exact nature of the Veteran's current thyroid disorder is unclear form the medical evidence of record.  His exact diagnosis is crucial in this case, as the Veteran may potentially be entitled to service connection for a radiogenic disease under 38 C.F.R. § 3.311.  Given this, the Veteran must be provided an appropriate VA examination to determine the exact nature of his current thyroid disorder and whether his condition is related to his military service, to include exposure to ionizing radiation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain and associate with the claims file a copy of the examination report associated with the August 2002 letter from the Chief of Staff of the VA medical facility in El Paso, TX, which indicated that the Veteran underwent an examination and was found to have nonmalignant thyroid nodular disease.  

2.  The RO/AMC shall attempt to obtain and associate with the claims file all other relevant VA since November 2007, and/or any relevant private medical records identified by the Veteran.

2.  The RO/AMC shall schedule the Veteran for an endocrinology examination to determine the nature and etiology of the claimed thyroid disorder.  The examiner must review the Veteran's claims folder, to include a copy of this Remand, and indicate in the report that such a review was made.  All necessary tests should be conducted and after a thorough examination, the examiner is asked to render an opinion as to the following:

(a)  Identify all thyroid disorders found to be present.

(b)  Determine whether the Veteran's thyroid disorder is a radiogenic disease.

(b)  Opine whether it is as least as likely as not (50 percent or more probability) that any diagnosed thyroid disorder resulted from exposure to ionizing radiation in service.

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.  The examiner must consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be provided.

2.  Thereafter, the RO/AMC must review the Veteran's claim file to ensure that the foregoing development has been completed in full and determine whether any additional development is warranted.  Specifically, the RO/AMC must determine whether the Veteran's claim should be referred to the Under Secretary for Benefits, pursuant to 38 C.F.R. § 3.311.  If any additional development is needed, such development must be completed prior to readjudicating the Veteran's claim.

3.  The RO/AMC must then readjudicate the issue of entitlement to service connection for a thyroid disorder, to include hypothyroidism and nonmalignant thyroid nodular disease.  If the benefit sought remains denied, provide the Veteran and his representative with a  Supplemental Statement of the Case, and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


